Citation Nr: 1619673	
Decision Date: 05/16/16    Archive Date: 05/27/16

DOCKET NO.  14-23 204	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New Hampshire



THE ISSUES

1.  Entitlement to service connection for a pulmonary disability, to include chronic obstructive pulmonary disease (COPD).

2.  Entitlement to service connection for malaria.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Veteran & his Spouse


ATTORNEY FOR THE BOARD

Marcus J. Colicelli, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1966 to August 1969, with in-country service in the Republic of Vietnam.  See DD214.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Manchester, New Hampshire.  The August 2011 rating decision denied, in pertinent part, entitlement to service connection for COPD and malaria. 

The Veteran testified before the undersigned at a February 2015 videoconference Board hearing.  A transcript has been associated with the file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

VA's duty to assist includes providing a medical examination or medical opinion where it is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2015).  In a claim for service connection, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits still triggers the duty to assist if it indicates that the Veteran's condition may be associated with service.  McLendon v. Nicholson, 20 Vet. App. 79 (2006) (38 C.F.R. § 3.159(c)(4) presents a low threshold for the requirement that evidence indicates that the claimed disability may be associated with in-service injuries for the purposes of a VA examination).

Service treatment records are silent as to any complaints, diagnoses, or treatment of COPD or malaria.  However, while the Veteran was stationed in the Republic of Vietnam in September 1967, he sought treatment for symptoms that he testified were associated with the claimed disorders.  See February 2015 Board Hearing transcript.  The Veteran reported symptoms of "cough, fever, chills" and upon examination demonstrated "bilateral medium course rails."  See September 1967 Chronological Record of Medical Care.  An impression of bronchitis or "early pneumonia" was attributed to the symptomatology, and the Veteran was prescribed multiple medications, bed rest, and admitted to in-patient care.  Id.  ("Admit to Nat Lai Disp").   

Post service medical records document a history of COPD and complaints of "fever/chill episodes" stemming from an active-duty bout of malaria.  See September 2012 VAMC White River Student note ("active problems: COPD...treated with home oxygen therapy...chronic fever/chill episodes since malaria during service").  At his recent hearing, the Veteran testified as to experiencing breathing problems since service, including chronic bronchitis and pneumonia.  See February 2015 Board Hearing transcript, p. 29.  Regarding his malaria, the Veteran testified as to being hospitalized four days during a "warmer month" in 1967 or 1968.  Id. at 16.  As to malarial symptoms, the Veteran and his spouse testified that since 1972 he has experienced "terrible night sweats" on a periodic basis continuing to the present day.  Id.  

The foregoing provides evidence of a current disability that may be related to service.  Regarding the Veteran's current diagnosis of COPD, it is necessary to obtain a medical opinion that addresses whether the in-service complaints of respiratory distress and pneumonia/bronchitis diagnoses are related to his current COPD disability.  It is additionally necessary to remand this case for the purpose of obtaining an examination and medical opinion which addresses whether the fever and chills the Veteran experienced during service have caused any presently existing malaria residuals.  See 38 C.F.R. § 3.159(c).  

The Board notes that the service treatment records in the claims file do not contain the Veteran's September 1967 in-patient hospitalization records.  As this gap directly correlates with the Veteran's assertions regarding hospitalization for malaria, further development should be conducted to verify the Veteran's claim, including the procurement of missing military treatment records.  Any and all, development should be documented and recorded in a formal finding of unavailability if the development is fruitless.

Finally, the record indicates the existence of outstanding medical treatment records that are potentially relevant to the Veteran's claim.  The earliest VAMC treatment records associated with the file are from November 2010, but the Veteran has reported that his VA treatment began in approximately July 2010.  In addition, he testified to seeking treatment for malarial symptoms while in-service in 1972.  See February 2015 Board Hearing transcript, p. 19.  

As the Veteran was discharged in 1969, this testimony may indicate post-service treatment records that have not yet been associated with the record.  Therefore, on remand, all available VAMC and private treatment records, including any medical documentation associated with the instant claims prior to November 2010, should be obtained.  

Accordingly, the case is REMANDED for the following actions:

1.  The AOJ should obtain copies of the Veteran's service treatment records for his period of active duty, to specifically include all records of the September 1967 hospitalization and other records during his service in Vietnam from January 1967 to January 1968.

If, it is determined that the missing service records do not exist or that further efforts to obtain those records would be futile, the AMC/RO should inform the Veteran of the missing records, of the efforts made to obtain them and of what further actions will be taken on his claims (including their denial).

2.  Obtain all treatment records of the Veteran's treatment at the White River Junction VAMC from January 2010 to the present which have not been previously associated with the claims file. 

3.  After completion of the above-noted development, schedule the Veteran for a VA examination to determine there is any current malaria related symptomatology (any symptomatology shown at any time since 2010, even if not shown on the current examination).  

The examiner should review the claims file.  The examiner must discuss the relationship, if any, of the Veteran's September 1967 complaints of fever and chills and the Veteran and his spouse's allegations of continued symptomatology since service.

The examiner should provide an opinion that addresses the following question: is it at least as likely as not (a 50 percent or greater probability) that any malarial symptoms, to include fever, chills, and night sweats, that the Veteran now has, was caused by, or the result of, any illness that he suffered while on active-duty?

The examiner should provide reasons for the opinion.  If an opinion cannot be provided without resort to speculation, the examiner should state whether the inability is due to the limits of the examiner's knowledge, the limits of medical knowledge in general; or there is additional evidence that would permit the opinion to be provided.

4.  Schedule the Veteran for a VA examination to determine whether any current respiratory disorder, including COPD, pneumonia, and bronchitis, that the Veteran has had at any time since 2010 (even if not shown on the current examination) is related to service.  The claims file should be made available to the examiner for review.

The examiner should provide an opinion that addresses the following questions.

Is it at least as likely as not (a 50 percent or greater probability) that any respiratory disorders present at any time since 2010, to include COPD, pneumonia, and bronchitis, began in active service or are the result of a disease or injury in active service, to include his September 1967 complaints of coughing and diagnoses of bronchitis/preliminary pneumonia with reported hospitalization.  

In making this assessment, the examiner should also discuss, in addition to the Veteran's September 1967 pneumonia/bronchitis treatment, the Veteran's medical history.  The examiner should discuss whether there is a medically sound basis to attribute any of the currently diagnosed respiratory disorders to the Veteran's 1967 in-service treatment; or, whether any of the currently diagnosed respiratory disorders are more properly attributable to his history of smoking and (or) post-service injury.

The examiner should provide reasons for the opinion.  If an opinion cannot be provided without resort to speculation, the examiner should state whether the inability is due to the limits of the examiner's knowledge, the limits of medical knowledge in general; or there is additional evidence that would permit the opinion to be provided.

5.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case.  The case should then be returned to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

